IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


BRUCE J. CHASAN, ESQ.,                        : No. 10 EM 2021
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
WILLIAM H. PLATT, RETIRED SUPERIOR            :
COURT JUDGE, SUSAN PEIKES                     :
GANTMAN, SUPERIOR COURT JUDGE                 :
MARIA MCLAUGHLIN, SUPERIOR COURT              :
JUDGE,                                        :
                                              :
                    Respondents               :

                                      ORDER


PER CURIAM

      AND NOW, this 26th day of May, 2021, the Application for Leave to File Original

Process is GRANTED, and the “Petition for Writ of Prohibition and/or Mandamus” is

DENIED. The Prothonotary is DIRECTED to strike the jurists’ names from the caption.